PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Laghi et al.
Application No. 16/402,877
Filed: 3 May 2019
For: Self-Adherent Therapeutic Material

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 4, 2022, to revive the above-identified application.  

A review of the record discloses that a non-final Office was mailed on July 2, 2021, which set a period for reply of three (3) months. No reply having been received, the application was held abandoned on October 5, 2021.  On January 4, 2022, the present petition was filed, along with an amendment.  However, in response to the amendment filed on January 4, 2022, a Notice of Non-Compliant Amendment (Notice) was mailed January 18, 2022, which set a period of reply of two (2) months. In response to the Notice of Non-Compliant Amendment (Notice) mailed January 18, 2022, petitioner filed an amendment on January 18, 2022.   While it is noted that the requirements of 37 CFR 1.137(a) were satisfied in the reply filed January 18, 2022, a decision on the petition was never rendered.  Since the record shows that a grantable petition under 37 CFR 1.137(a) was filed on January 18, 2022, the present petition is granted nunc pro tunc.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $740.00 extension of time fee submitted on January 4, 2022, was subsequent to the maximum extendable period for reply, this fee is unnecessary and has been credited back to the credit card.

The application file is being referred to Technology Center Art Unit 3781 for review of the response filed on January 18, 2022.

Telephone inquiries concerning this decision may be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions